DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to arguments filed 2/17/2022:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: pages 8-13):  The 35 U.S.C. 103 rejections are dropped in view of amendments; claims 21-40 are allowed.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21 and 31:
U.S. Publication No. 20130102320 to Suzuki et al disclose in Figures 1-11 a method implemented by a WTRU (MS) comprising: 
Receiving a first (not specifically disclosed, by BS can transmit a first PDCCH transmission to MS via a common search space and a second PDCCH transmission to MS via a mobile-station-device-specific search space; refer to Kim et al rejection below) physical downlink control channel transmission (downlink control information transmitted on a PDCCH from BS to MS via a common search space) via a common search space.  BS transmits downlink control information on a PDCCH to MS via a common search space.
Determining a first value (CRC code) associated with … a first scrambling sequence (C-RNTI or CB-RNTI; a C-RNTI or CB-RNTI is a claimed “scrambling sequence” since a C-RNTI or CB-RNTI is used to scramble the CRC) associated with the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space.  BS 
Descrambling the first physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the common search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has successfully been obtained.” (Section 0054).  
Receiving a second (not specifically disclosed, by BS can transmit a first PDCCH transmission to MS via a common search space and a second PDCCH transmission to MS via a mobile-station-device-specific search space; refer to Kim et al rejection below) physical downlink control channel transmission (downlink control information transmitted on a PDCCH from BS to MS via a WTRU-specific search space) via a WTRU-specific search space.  BS transmits downlink control information on a PDCCH to MS via a mobile-station-device-specific search space.
second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space.  BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the downlink control information indicates a radio resource for contention based uplink transmission.  BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “…via a WTRU-specific search space”).  Also, the claim does not differentiate between the claimed “first value” and the claimed “second value”.  So, MS determines the CRC code and how the CRC code is scrambled, wherein the CRC code is scrambled using a C-RNTI or CB-RNTI so the CRC code is associated with C-RNTI or CB-RNTI.
Descrambling the second physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the 
Suzuki et al do not specifically disclose …receiving a first physical downlink control channel transmission via a common search space; determining a first value associated with a scrambling sequence associated with the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; descrambling the first physical downlink control channel transmission; receiving a second physical downlink control channel transmission via a WTRU-specific search space; determining a second value associated with a scrambling sequence associated with the second physical downlink control channel transmission based on the second physical downlink control channel transmission being received via the WTRU-specific search space; and descrambling the second physical downlink control channel transmission.
U.S. Publication No. 2010/0254268 to Kim et al disclose in Figure 12 and Sections 0102-0123 wherein BS can transmit multiple PDCCH transmissions to MS, including a reference PDCCH 1201 and a linked PDCCH 1202.  “The first PDCCH (i.e. the reference PDCCH) can be defined in the common search space, and the second PDCCH (i.e., the linked PDCCH) can be defined in the UE -specific search space.” (Section 0123 lines 1-4).  

However, none of the prior art disclose the limitations “… determining a first value associated with initializing a first scrambling sequence associated with the first physical downlink control channel transmission based on the first physical downlink control channel transmission being received via the common search space; … ; determining a second value associated with initializing a second scrambling sequence associated with the second physical downlink control channel transmission based on the 

Independent claim 38:
U.S. Publication No. 20130102320 to Suzuki et al disclose in Figures 1-11 a WTRU (MS) comprising a processor (control unit 103, which is a processor; Section 0130) configured to: 
Receive a physical downlink control channel transmission (downlink control information transmitted on PDCCH from BS to MS via a common search space or via a mobile-station-device-specific search space).  BS transmits downlink control information on a PDCCH to MS via a common search space or a mobile-station-device-specific search space.
Determine whether the physical downlink control channel transmission is received via a common search space or a WTRU-specific search space.  MS determines whether the downlink control information on the PDCCH is received via a common search space or a mobile-station-device-specific search space.
Determine a value (CRC code) associated … with a scrambling sequence (C-RNTI or CB-RNTI; a C-RNTI or CB-RNTI is a claimed “scrambling sequence” since a C-RNTI or CB-RNTI is used to scramble the CRC) associated with the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space… BS attaches, to the downlink control information, a sequence that is generated by scrambling, with an RNTI, a CRC code generated based on the downlink control information.  MS changes interpretation of the downlink control information depending on which RNTI is used to scramble the CRC code.  If MS determines the CRC code is scrambled with a C-RNTI allocated by BS to MS, the downlink control information indicates a radio resource for MS.  If MS determines the CRC code is scrambled with a CB-RNTI allocated by BS to MS or broadcasted by BS, MS determines that the 
Descramble the physical downlink control channel transmission.  Then, MS descrambles the downlink control information from the common search space or from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information.  Specifically, MS “decodes all candidates where the PDCCH is mapped in the common search space and the mobile-station-device-specific search space, descrambles the sequence generated by scrambling the cyclic redundancy check code with the RNTI, further with the RNTI and, when no error is detected in the descrambled cyclic redundancy check code, it determines that the PDCCH has successfully been obtained.” (Section 0054).  Refer to Sections 0052-0054, 0086, and 0111.  Refer also to Sections 0040-0131.
Suzuki et al do not disclose …determine a value associated with a scrambling sequence associated with the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space, the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space, the value determined based on a RNTI and a scrambling parameter provided by higher layers on a condition the physical downlink control channel transmission is received via the WTRU-specific search space.
Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a C-RNTI or CB-RNTI, via the common search space”) or mobile-station-device-specific search space to transmit to MS, and then MS descrambles the downlink control information from the common search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information (claimed “the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Also: U.S. Publication No. 2012/0307777 to Pan et al disclose in Section 0028 lines 8-11 that “Also in the common search space, the UE performs blind detection for a PDCCH scrambled with a Cell Radio Network Temporary Identifier (C-RNTI) in the format of the DCI format 1A.” (refer also to Section 0038; claimed “the value determined based on a cell-id on a condition the physical downlink control channel transmission is received via the common search space”, wherein the C-RNTI is the claimed “cell-id” since C-RNTI is a Cell Radio Network Temporary Identifier).  Suzuki et al disclose in Figures 1-11 and Sections 0052-0054, 0086, and 0111 that RRC layer of higher-layer signal processing unit 101 of BS attaches, to the downlink control information, a sequence that is generated by scrambling, with a C-RNTI or CB-RNTI, a CRC code generated based on the downlink control information, then BS maps the downlink control information to the common search space or mobile-station-device-specific search space (claimed “via the WTRU-specific search space”) to transmit to MS, and then MS descrambles the downlink control information from the mobile-station-device-specific search space by descrambling the CRC code with the C-RNTI or CB-RNTI of the downlink control information (claimed “the value determined based on a RNTI and a scrambling parameter provided by higher layers on a condition the physical downlink control channel transmission is received via the WTRU-specific search space”, wherein the C-RNTI or CB-RNTI is the claimed “RNTI” and the CRC code is the claimed “scrambling parameter”).  Also: U.S. Publication No. 2012/0182869 to Iwamura et al disclose in Section 0040 “…the RRC Reconfiguration processing unit 11 determine the value based on a RNTI … provided by higher layers”).  

However, none of the prior art disclose the limitation “…determine a value associated with initializing a scrambling sequence associated with the physical downlink control channel transmission based on whether the physical downlink control channel transmission is received via the common search space or the WTRU-specific search space…”, and can be logically combined with Suzuki et al, Pan et al, and Iwamura et al. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20120093021 to Kim et al disclose in Figures 1-18 a method of processing a terminal PCI from a first downlink component carrier and a second downlink component carrier, which comprises initializing a scrambling sequence for a PDCCH.  Refer to Sections 0025-0141.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
February 28, 2022